Per Curiam.
This cause came on to be heard on the respondent board’s motions to dismiss the petitioner’s appeal and bill of exceptions which it has prosecuted to this court to review the decision of the superior court denying and dismissing its petition. That court based its action on the reasons stated in its decision in Mutuel Clerks’ Guild of Rhode Island v. Edmund Kelley et al., Being Rhode Island State Labor Relations Board, with which the instant case was originally tried in that court. See Mutuel Clerks’ Guild of Rhode Island v. Pari Mutual Employees Union of Building Service International Union, A.F.L.-C.I.O., 84 R. I. 258, 123 A.2d 255.
Upon consideration of the grounds of the respondent board’s motions to dismiss we are of the opinion that they are sound and that petitioner’s appeal and its bill of exceptions should be dismissed. In view of such conclusion it is unnecessary to consider whether Narragansett Racing Association, Inc. and Pari Mutuel Employees Union of Building Service International Union, A.F. of L.-C.I.O. and Building Service International Union, A.F. of L.-C.I.O., which have filed briefs herein, have any standing as parties in these proceedings.
The petitioner’s bill of exceptions and appeal are dismissed, and the papers and records certified to' this court pursuant thereto are ordered returned to the superior court.